Decision on urgent procedure
Proposal for a Council Regulation derogating from Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, as regards set aside for year 2008 - C6-0302/2007 -
Mr President, yesterday my committee had an extraordinary meeting in order to examine the Commission proposal and the request to treat this proposal as urgent. My committee agreed that the request for urgent procedure should be approved. It was approved unanimously. The Commission is proposing to set a 0% rate of compulsory set-aside for 2008. This proposal must be adopted as soon as possible - that is, before the end of this month - in order to allow farmers to take their decisions for growing crops on set-aside land in 2008. The land concerned must be brought back to production because a poor 2008 harvest combined with 10% set-aside will expose the internal market to potential serious risks.
The cereal market at the beginning of the marketing year 2007/08 is characterised by historically high prices both at Community and world level. The 2007 harvest will probably remain close to last year's level and will lead to further reductions in the EU of private cereal stocks by the end of the 2007/08 marketing year. At global level, closing stocks in 2007/08 are expected to fall to an historically low level, especially in major exporting countries. In this context, a normal 2008 harvest will trend yields, and the proposed derogation for set-aside in 2008 in the European Union would allow for a partial rebuilding of the private stocks, so I ask for urgency.
(Parliament agreed to urgent procedure)
(DE) Mr President, I refer to yesterday's plenary session and the one-minute speeches that took place at the start of the plenary session. During those one-minute speeches there was an incident. A Polish Member (I do not know which Group he belongs to) criticised our President in an improper manner in this House. I defended the President of our House, as I thought was necessary. I had the impression that many colleagues in this House saw things the way I did. As a result my fellow Member, Markus Ferber, later threw a comment in my direction, the gist of which meant that I assume the right in this House to make comments on everything, which is definitely not the case. I regret that I do not have the right to do this, but I do not comment on everything. As a result I insulted Mr Ferber in the generally fevered situation with two German expressions, which I would not like to repeat here and which are not true either. I therefore take it back, expressing my regret and would be grateful if you would convey to my fellow Member, Mr Ferber, that he should accept my apology and that I otherwise regard him as a very amusing fellow Member.
(Applause)
Mr Schulz, we shall include your comments in the record of proceedings and take note of them.